

Exhibit 10.1


ACTUANT CORPORATION


August 24, 2015


Mr. Robert Arzbaecher
Empire Building
710 N. Plankinton Avenue
Suite 1200
Milwaukee, Wisconsin 53203


Dear Bob,


This letter (this “Offer Letter”) sets forth the terms pursuant to which you
have agreed to serve as President and Chief Executive Officer of Actuant
Corporation (“Actuant”) on an interim basis until a permanent President and
Chief Executive Officer has been hired:
1.Upon election by the Board of Directors, you will become the President and
Chief Executive Officer of Actuant effective August 24, 2015 until the earlier
to occur of (“Retention Period”) (i) a permanent President and Chief Executive
Officer being hired by the Company, (ii) your resignation, death or total and
permanent disability or (iii) termination by the Company for Cause. You will
remain a member of the Board of Directors and, unless you are terminated for
Cause, be nominated for re-election at the 2016 annual meeting of shareholders.
“Cause” shall have the meaning set forth in the Change in Control Agreement to
be entered into between Actuant and you effective the date hereof (which Change
in Control agreement will be on the Company’s standard form agreement for the
Chief Executive Officer).
2.    Your annual base salary for the Retention Period is $800,000. You will
participate in the Company's annual cash bonus plan beginning with fiscal 2016
on the same basis as the other members of the executive team. Your target bonus
will be 150% of your base salary ($1,200,000) with a maximum bonus of 250% of
your base salary ($2,000,000). To the extent you serve as the Chief Executive
Officer for only a portion of fiscal 2016, your bonus will pro rated through the
date you cease to be the Chief Executive Officer and will be based on actual
results for the entire fiscal 2016; provided, however, that in no event shall
the pro rata share of your annual bonus be less than 50% of the bonus you would
have been entitled to if you had remained Chief Executive Officer for all of
fiscal 2016. Any pro rata bonus payment shall be paid after fiscal year-end at
the same time as bonuses are paid to the other senior executives.
3.    You will be entitled to participate in all of the benefit plans of Actuant
available to its senior executives and the same perquisites you were entitled to
immediately prior to your retirement in January 2014; provided, however, that
you will not be eligible for the fiscal 2016 annual equity grant that is made to
other senior executives in January 2016.

1



--------------------------------------------------------------------------------



4.    Attached as Exhibit A is the form of stock option award to be issued to
you on August 25, 2015 pursuant the Actuant 2009 Omnibus Incentive Plan (“Plan”)
and having a base price per share equal to Fair Market Value (as defined in the
Plan) on the date of grant.
5.    Attached as Exhibit B is the form of restricted stock or restricted stock
unit award to be issued to you pursuant to the Actuant Fiscal 2016
Investment/Matching Restricted Stock Grant Program and the Plan.
6.    For purposes of the above stock option award and restricted stock or
restricted stock unit award, a termination of your employment upon the
succession of a permanent Chief Executive Officer, above, (and only in the event
that you are not then continuing to serve thereafter as a member of the Board)
will be deemed a termination of your employment without Cause thereunder.
7.    Actuant will pay the reasonable fees charged by your advisors with respect
to the design, negotiation and documentation of this Offer Letter and the other
arrangements referenced herein or related hereto.
If the foregoing is acceptable, please execute as provided below.


ACTUANT CORPORATION


By: /s/ Andrew G. Lampereur
Its: Executive Vice President and Chief Financial Officer




Accepted and agreed this 24th day of August 2015




/s/ Robert Arzbaecher    
Robert Arzbaecher





2



--------------------------------------------------------------------------------





Exhibit A
ACTUANT CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
ACTUANT CORPORATION 2009 OMNIBUS INCENTIVE PLAN
(Officer Grant)
GRANTEE:    Robert C. Arzbaecher
GRANTEE'S ADDRESS:            «Address_Line_1»
«City» «State» «ZIP_Code»
«Country»
NUMBER OF SHARES OPTIONED:    «Shares»
BASE PRICE PER SHARE:    «base price»
DATE OF GRANT:
« grant date»

EXPIRATION DATE:
the earlier of (i) 10 years from the date of grant at 5:00 o'clock p.m.,
Milwaukee Business Time, or (ii) the date otherwise provided under Sections 3
and 4.

This Stock Option Agreement (the “Agreement”) between Actuant Corporation (the
“Company”) and the above named Grantee is effective as of the Grant Date
indicated above. The Company and the Grantee hereby agree as follows:
1. Option. The Company hereby grants to the Grantee pursuant to the letter
agreement with the Company dated August 24, 2015, effective as of the Grant
Date, an option to purchase all or any part of the number of shares of Common
Stock above stated at the base price per share above stated (which price is not
less than the Fair Market Value of a share of Common Stock on the date of grant)
upon the following terms and conditions.
2. Plan. This Option is granted under and subject to the terms of the Actuant
Corporation 2009 Omnibus Incentive Plan (herein called the “Plan”). In the event
of any conflict between any provisions of this Option and the provisions of the
Plan, the provisions of the Plan shall control. Terms defined in the Plan where
used herein shall have the meanings as so defined. Grantee hereby acknowledges
receipt of a copy of the Plan.
3.Vesting of Option. Subject to the Grantee’s continued employment with the
Company or an affiliate thereof and/or continued service as a member of the
Board of Directors of the Company

3



--------------------------------------------------------------------------------



or an affiliate thereof (a “Director”) and except as otherwise provided herein
or in the Plan, this Option shall vest and become exercisable as follows:
Years from August 25, 2015
 
Fraction of Shares Optioned Which is Vested and Exercisable
One Year
 
1/3 of the option
Two Years
 
2/3 of the option
Three Years
 
3/3 of the option
 
 
 

Notwithstanding the foregoing, in the event that Grantee's employment with the
Company or an affiliate thereof or service as a Director shall cease because of
Grantee’s death or total and permanent disability, this Option shall become
fully vested and exercisable for a period of one year. Further, in the event
that the Company or an affiliate thereof terminates Grantee’s employment for any
reason other than “for Cause” (as defined in Grantee’s Change in Control
Agreement with the Company dated August 24, 2015) or Grantee ceases to be a
Director, whichever occurs later, this Option shall become fully vested and
exercisable for the entire period described in Section 4.
4.     Expiration Date. If this Option is not earlier exercised or terminated,
all rights to exercise this Option shall expire on the date which is ten years
after the date on which this Option was granted.
5.    Manner of Exercise and Tax Withholding. The Grantee may exercise this
Option from time to time, in whole or in part, with respect to any shares for
which the right to exercise shall have accrued and not theretofore been
exercised, by delivering to the Secretary of the Company written or electronic
notice specifying the number of shares to be purchased, together with full
payment of the exercise price and any required withholding taxes. The Grantee
may elect to pay the exercise price for the Option in cash, by check, broker
assisted cashless exercise, by delivering shares of Common Stock which are not
shares of Restricted Stock at the time of delivery and which have been
beneficially owned by the Grantee, the Grantee's spouse, or both of them for a
period of at least 6 months prior to the time of exercise ("Delivered Stock") or
a combination of cash and Delivered Stock. If withholding is required, in
satisfaction of any withholding obligations under federal, state or local tax
laws, the Company may (i) require the Grantee to pay to the Company in cash the
entire amount or any portion of any taxes which the Company is required to
withhold, or (ii) require the Grantee to authorize any properly authorized third
party to sell the number of shares of Common Stock otherwise issuable to the
Grantee having a Fair Market Value equal to the sums required to be withheld,
along with any related expenses, and to remit the net proceeds thereof to the
Company for payment of the taxes which the Company is required to withhold with
respect to the options exercised. For purposes of administrative ease, the
number of shares of Common Stock sold may be rounded up or down to the nearest
whole share. The Grantee shall be responsible for any taxes relating to this
Option and the surrender thereof not satisfied by the Company’s satisfaction of
its withholding obligations. Unless otherwise determined by the Company, the
Grantee shall be entitled to elect, in accordance with procedures determined by
the Company, the method of satisfying his or her withholding obligations as
described in either (i) or (ii) above, and, in the event no such election is
properly made, the Company shall require the shares to be sold using the method
described in (ii).

4



--------------------------------------------------------------------------------



6.    No Rights To Continued Employment or Service. Neither the Plan nor this
Agreement nor the Award shall confer upon the Grantee any right with respect to
continuance of employment by the Company or service as a Director, nor shall
they interfere in any way with the right of the Company to terminate Grantee’s
employment or service as a Director at any time.
7.    Change of Control; Sale of Operating Unit. Without limiting the
applicability of accelerated vesting in Section 4, above, the Committee may, in
its complete discretion, determine the treatment of the option if (a) a Change
in Control (as defined in the Plan) of the Company occurs prior to the
expiration of this Award when the Grantee is employed by the Company or serving
as a Director, or (b) the Company sells an operating unit (subsidiary or
division) employing the Grantee, and the Grantee ceases to be employed by the
Company or any affiliate as a result of such disposition. Any change in the
vesting of an option pursuant to such determination will be made in accordance
with the general payment and timing provisions in Paragraph 5.
8.     Corporate Spinoff. Without limiting the applicability of accelerated
vesting in Section 4, above, in the event of a corporate spinoff separating the
Company into two or more separate entities, the Committee may, in its complete
discretion, adjust this Agreement in such manner as it deems appropriate,
including converting this Option into an option to purchase stock of the entity
which employs Grantee or for which Grantee serves as a member of the Board of
Directors. The Committee also may, in its complete discretion, determine that a
corporate spinoff separating the Company into two or more separate entities
shall not be deemed a Change in Control for purposes of this Agreement. If
Grantee is employed by or serving as a member of the Board of Directors of one
of the separate entities and the separate successor entity has a subsequent
Change in Control (as determined by the Committee), the subsequent Change in
Control shall be deemed a Change in Control for purposes of this Agreement and
the provisions of Paragraph 7 shall apply.
9.    Compensation Recovery. This Award shall be subject to recovery by the
Company under its Compensation Recoupment Policy or any similar policy the
Company may adopt or amend from time to time.
10.    No Rights in Shares Until Certificates Issued. Neither the Grantee nor
his heirs nor his personal representative shall have any of the rights or
privileges of a shareholder of the Company in respect of any of the shares
issuable upon the exercise of the Option herein granted, unless and until
certificates representing such shares shall have been issued upon the exercise
of this Option.
11. Transferability of Option. This Option may not be transferred except by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order, and may be exercised during Grantee's lifetime only by him or
by his guardian or legal representative; provided, however that the Grantee may
transfer the Option, without payment of consideration, to family members of the
Grantee or to trusts or partnerships for such family members by completing a
Transfer of Stock Option form and filing it with the Committee.
12. Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Option and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.

5



--------------------------------------------------------------------------------



13. Notices. Any notice to be given to the Company under the terms of this
agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him at his address as it
appears on the Company's records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope
addressed as aforesaid, and deposited, postage prepaid, in the United States
mail or sent via electronic means (fax or e-mail).
14. Wisconsin Contract. This option has been granted in Wisconsin and shall be
construed under the laws of that state.

6



--------------------------------------------------------------------------------





Accepted as of the Date of Grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.


 
 
 
Robert C. Arzbaecher 



        

7



--------------------------------------------------------------------------------





Exhibit B
ACTUANT CORPORATION
RESTRICTED STOCK UNIT (RSU) AGREEMENT
UNDER THE
ACTUANT CORPORATION 2009 OMNIBUS INCENTIVE PLAN
(Officer Grant)
GRANTEE:    Robert C. Arzbaecher
GRANTEE'S HOME ADDRESS:            «Address_Line_1»
«City» «State» «ZIP_Code»
«Country»
NUMBER OF RSUs AWARDED:    «shares»
DATE OF GRANT:
«grant_date»

Actuant Corporation and the above named Grantee hereby agree as follows:
1. RSU Grant. Actuant Corporation (hereinafter called the “Company”), hereby
grants to the Grantee that number of Restricted Stock Units stated above (“RSUs
Awarded”) pursuant to the letter agreement with the Company dated August 24,
2015, subject to the restrictions set forth below. No stock certificates will be
issued with respect to any RSUs Awarded.
2. Plan. The RSUs Awarded are granted under and subject to the terms of the
Actuant Corporation 2009 Omnibus Incentive Plan (herein called the “Plan”). In
the event of any conflict between any provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Terms defined
in the Plan where used herein shall have the meanings as so defined. Grantee
hereby acknowledges receipt of a copy of the Plan.
3.Dividend Equivalents. Grantee shall not receive payments equivalent to
dividends or other distributions with respect to shares of Common Stock
underlying the RSUs Awarded.
4. Restrictions. Subject to the Grantee’s continued employment with the Company
or an affiliate thereof and/or continued service as a member of the Board of
Directors of the Company or an affiliate thereof (a “Director”) and except as
otherwise provided herein or in the Plan, the RSUs Awarded shall vest and become
nonforfeitable three years following the Date of Grant.
The period of time during which the RSUs Awarded are forfeitable is referred to
as the “Restricted Period”. If the Grantee’s employment with the Company or an
affiliate thereof or service as a Director terminates during the Restricted
Period, the unvested RSUs Awarded shall be forfeited to the Company on the date
of such termination, without any further obligations of the Company to the
Grantee and all rights of the Grantee with respect to the unvested RSUs

8



--------------------------------------------------------------------------------



Awarded shall terminate. Notwithstanding the foregoing, in the event that
Grantee's employment with the Company or an affiliate thereof or service as a
Director shall cease because of Grantee’s death or total or permanent
disability, the RSUs Awarded shall immediately become fully vested and
nonforfeitable. Further, in the event that the Company or an affiliate thereof
terminates Grantee’s employment for any reason other than “for Cause” (as
defined in Grantee’s Change in Control Agreement with the Company dated
August 24, 2015) or Grantee ceases to be a Director, whichever occurs later, the
RSUs Awarded shall immediately become fully vested and nonforfeitable.
5.    Distribution of RSUs and Tax Withholding. If withholding of taxes is not
required, none will be taken and the gross number of shares of Common Stock of
the Company equal to the number of RSUs Awarded to the Grantee will be
distributed to the Grantee as soon as practicable following the date the RSUs
become vested, but in no event later than 2-½ months after the end of the
calendar year in which the RSUs become vested. If withholding is required, in
satisfaction of any withholding obligations under federal, state or local tax
laws, the Company may (i) require the Grantee to pay to the Company in cash the
entire amount or any portion of any taxes which the Company is required to
withhold, or (ii) require the Grantee to authorize any properly authorized
third-party to sell the number of shares of Common Stock underlying the RSUs
Awarded having a Fair Market Value equal to the sums required to be withheld,
and to remit the proceeds thereof to the Company for payment of the taxes which
the Company is required to withhold with respect to the RSUs Awarded.  For
purposes of administrative ease, the number of shares of any Common Stock sold
may be rounded up or down to the nearest whole share.  The Grantee shall be
responsible for any taxes relating to the RSUs Awarded and the surrender thereof
not satisfied by the methods described above for the Company’s satisfaction of
its withholding obligations. Unless otherwise determined by the Company, the
Grantee shall be entitled to elect, in accordance with procedures determined by
the Company, the method of satisfying his or her withholding obligations, and,
in the event no such election is properly made, the Company shall require the
shares to be sold using the method described in (ii) above.
6.     No Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company in respect to the RSUs Awarded, including the right
to vote and accrue dividends, unless and until the RSUs Awarded have vested, and
certificates representing shares of Common Stock earned pursuant to this Award
have been issued to the Grantee and properly recorded on the stock records of
the Company.
7.    No Rights To Continued Employment or Service. Neither the Plan nor this
Agreement nor the Award shall confer upon the Grantee any right with respect to
continuance of employment by the Company or service as a Director, nor shall
they interfere in any way with the right of the Company to terminate Grantee’s
employment or service as a Director at any time.
8.     Change of Control, Sale of Operating Unit. Without limiting the
applicability of accelerated vesting in Section 4, above, the Committee may, in
its complete discretion, determine the vesting and treatment of the Award, if
(a) a Change in Control (as defined in the Plan) occurs before the end of the
Restricted Period when the Grantee is employed by the Company or serving as a
Director, or (b) the Company sells an operating unit (subsidiary or division)
employing the Grantee and the

9



--------------------------------------------------------------------------------



Grantee ceases to be employed by the Company or any affiliate as a result of
such disposition. Any issuance of Common Stock pursuant to such determination
will be made in accordance with the general payment and timing provisions in
Paragraph 5.
9.     Corporate Spinoff. Without limiting the applicability of accelerated
vesting in Section 4, above, in the event of a corporate spinoff separating the
Company into two or more separate entities, the Committee may, in its complete
discretion, adjust this Agreement in such manner as it deems appropriate,
including converting the RSUs Awarded into RSUs of the entity which employs
Grantee or for which Grantee serves as a member of the Board of Directors. The
Committee also may, in its complete discretion, determine that a corporate
spinoff separating the Company into two or more separate entities shall not be
deemed a Change in Control for purposes of this Agreement. If Grantee is
employed by or serving as a member of the Board of Directors of one of the
separate entities and the separate successor entity has a subsequent Change in
Control (as determined by the Committee), the subsequent Change in Control shall
be deemed a Change in Control for purposes of this Agreement and the provisions
of Paragraph 8 shall apply.
10.     Compensation Recovery. This Award shall be subject to recovery by the
Company under its Compensation Recoupment Policy or any similar policy the
Company may adopt or amend from time to time.
11.     Code Section 409A. This Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. This Agreement shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Grantee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. If any of the payments under this Agreement are subject to Code Section
409A and the Company determines that the Employee is a “specified employee”
under Code Section 409A at the time of the Employee’s separation from service,
then, to the minimum extent required by Code Section 409A, each such payment
will not be made or commence until the date which is the first day of the
seventh month after the Employee’s separation from service, and any payments
that otherwise would have been paid during the first six months after the
Employee’s separation from service will be paid in a lump sum on the first day
of the seventh month after the Employee’s separation from service or upon the
Employee’s death, if earlier. Such deferral will be effected only to the extent
required to avoid adverse tax treatment to the Employee under Code Section 409A.
12. Transferability of Award. Prior to distribution, RSUs Awarded may not be
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order.
13. Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Award and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.

10



--------------------------------------------------------------------------------



14. Notices. Any notice to be given to the Company under the terms of this
agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him at his address as it
appears on the Company's records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope
addressed as aforesaid, and deposited, postage prepaid, in the United States
mail or sent via electronic means (fax or e-mail).
15. Wisconsin Contract. This award has been granted in Wisconsin and shall be
construed under the laws of that state.

11



--------------------------------------------------------------------------------





Accepted as of the date of grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.


 
 
 
Robert C. Arzbaecher 










12

